PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,044,690
Issue Date: 2011 Oct 25
Application No. 12/574,663
Filing or 371(c) Date: 6 Oct 2009
Attorney Docket No. SYNP170289 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition filed June 28, 2022, which is treated as a petition under 37 CFR 1.182 to correct the first named inventor’s first name.
 
The petition is GRANTED.

The first named inventor was identified as “Ketan B. Patel” in the inventor’s oath or declaration submitted with the application papers on October 6, 2009. Petitioners again assert that the inventor’s name is –Ketankumar B. Patel—and that the first inventor’s first name was miscaptioned due to a typographical error.
 
The inventor’s name has been corrected to “Ketankumar B. Patel”.

A draft certificate of correction was filed June 6, 2022. 

Office PALM records have been corrected to reflect the correct invention title.  A corrected Filing Receipt is attached.

Receipt of the petition fee and certificate of correction fee is acknowledged, no further fee is due.

A certificate of correction reflecting the desired change was mailed July 12, 2022. Therefore, no further action is required in connection with this request.

Telephone inquiries concerning this matter may be directed to the undersigned at 571-272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Encl Corrected Filing Receipt